Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 1 of 28 PageID: 788




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 SAMY FARAGALLA,

                           Plaintiff,

                    v.                            Civ. No. 2:17-cv-03604-KM-MAH

 JERSEY CITY; MORTON OTUNDO; and
 JOHN DOES 1-5 (fictitious individuals),                     OPINION
 members of the JERSEY CITY and/or
 HUDSON COUNTY SHERRIFF’S
 DEPARTMENT; PHILLIP ZACHE, JERSEY
 CITY CHIEF OF POLICE; FRANK
 SCHILLARI, HUDSON COUNTY SHERIFF;
 JOHN DOES 6-10 (fictitious individuals),
 personnel of the JERSEY CITY and/or
 HUDSON COUNTY SHERRIFF’S
 DEPARTMENT in supervisory capacities,
 ,

                           Defendants.


MCNULTY, U.S.D.J.:

      The plaintiff, Samy Faragalla, was involved in an altercation with Jersey
City police officer Morton Otundo. Faragalla seeks an action against Otundo, as
well as his employer, the City of Jersey City (the “City”) and its then-chief of police,
Phillip Zacche. Other Defendants, related to Hudson County, are no longer party
to this action. Faragalla brings various state law claims and claims pursuant to 42
U.S.C. § 1983 for violation of his constitutional rights.
      Currently pending before the Court are motions for summary judgment by
Otundo, the City, and Zacche to dismiss the remaining counts in the complaint
against them. For the reasons herein, the motions will be granted in part and
denied in part.




                                           1
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 2 of 28 PageID: 789




    I. Background 1
    Defendant Morton Otundo has been a member of the Jersey City Police
Department since July 15, 2013. (JCSMF ¶ 12). On July 8, 2016, Officer Otundo
was in full uniform working a traffic detail at the intersection of Hoboken and
Oakland Avenues. (Id. ¶ 14). Plaintiff Samy Faragalla first encountered Officer
Otundo when he attempted to continue straight through the intersection, despite
being in the left lane. (Id. ¶ 16). Officer Otundo directed Faragalla to make a left
turn, which he did. (Id.). Faragalla then made an illegal U-turn. 2 (Id. ¶ 17).
    Officer Otundo then instructed Faragalla to pull over. (Id.). Once he did so, the
two engaged in a verbal encounter, the exact contours of which are disputed. (Id. ¶
18; PSSMF ¶ 4). The interaction became physical. (JCSMF ¶ 18). Eventually,
Officer Otundo and two members of the Hudson County Sherriff’s Department
placed Faragalla under arrest. (Id.). Plaintiff was eventually brought to the Jersey
City Medical Center, where he complained of various injuries. (Id. ¶ 19).
    These basic facts are undisputed. The parties disagree considerably, however,
as to the appropriateness of Otundo’s actions and the severity of Faragalla’s
injuries.


1     For purposes of this motion, I consider Defendant City of Jersey City’s statement of
material facts (“JCSMF”) (DE 33-2 at 3-7), Defendant Morton Otundo’s statement of
material facts (“MOSMF”) (DE 34-2), Plaintiff Samy Faragalla’s supplemental statement of
material facts (“PSSMF”) (DE 39 at 8-14), as well as the deposition testimony and
documentary evidence. Facts not contested are assumed to be true.
       Record items cited repeatedly will be abbreviated as follows:
       Pl. Opp. = Plaintiff Samy Faragalla’s brief in opposition to the defendants’ motion
       (DE 39)
       Otundo Br. = Defendant Morton Otundo’s brief in support of summary judgment
       (DE 34-1)
       JC Br. = Defendant City of Jersey City’s brief in support of summary judgment (DE
       33-2)
       Otundo Reply Br. = Defendant Morton Otundo’s reply brief (DE 41)
       JC Reply Br. = Defendant City of Jersey City’s reply brief (DE 40)
2     Plaintiff does not dispute that the U-turn was illegal. He does, however, defend his
conduct by stating that he did not see any signs prohibiting him from making a U-turn
and that he had a client waiting in the opposite direction. (PSSMF ¶¶ 2, 3).

                                             2
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 3 of 28 PageID: 790




    According to Faragalla, Officer Otundo unreasonably escalated an otherwise
peaceful interaction. Faragalla had been cooperating during the traffic stop by
giving Otundo his paperwork as requested. (PSSMF ¶ 5). Because he had a client
waiting for him, he asked Otundo to issue him a ticket and let him be on his way.
(Id. ¶ 6). To this, Otundo responded, “who the [expletive] do you think you are?”,
insisted that he was under arrest, pulled him out of the car by his right shoulder
and threw him to the ground. (Id. ¶ 7). Plaintiff was further injured when his right
shoulder hit the sidewalk, and when Otundo pulled on his arms to handcuff him.
(Id. ¶ 8). Then, at the medical center, Plaintiff complained of pain in both of his
shoulders resulting from the encounter. (Id. ¶ 9).
    Officer Otundo does not dispute this basic version of the arrest, but maintains
that his actions were nevertheless reasonable and that Plaintiff’s alleged injuries
cannot be attributed to him. 3 He claims that Faragalla only complained of pain in
his neck, back left shoulder, and right hand when he visited the hospital
immediately after the event. (MOSMF ¶ 13). Further, he notes that Plaintiff has
been involved in a number of car accidents, and his most significant injury (to his
right shoulder) results from one of those incidents, not from the arrest. (Id. ¶ 11-
14).
    Plaintiff filed a complaint against the City of Jersey City, Officer Otundo, and
several others on May 19th, 2017. (DE 1). He raises the following causes of action:
    1. Section 1983 Use of Excessive Force
    2. Section 1983 Failure to Intervene
    3. Section 1983 Jersey City Supervisory Liability
    4. Section 1983 Hudson County Supervisory Liability
    5. Section 1983 Jersey City Unlawful Policy, Custom, Practice, Inadequate
       Training
    6. Section 1983 Hudson County Unlawful Policy, Custom, Practice, Inadequate
       Training

3       Otundo does imply that the encounter was not as described by Faragalla. For the
purpose of this motion, however, he credits Faragalla’s version of events, and argues that
his alleged actions were nevertheless reasonable.

                                            3
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 4 of 28 PageID: 791




    7. Violation of New Jersey Civil Rights Act
    8. Assault and Battery
    9. Negligence
    Hudson County and others were dismissed from the case on January 21st,
2020. (DE 32), removing Counts 4 and 6, which applied only to those dismissed
parties. The City and Defendant Phillip Zacche (together, the “City Defendants”)
filed a motion for summary judgment on January 24th, 2020 (DE 33) and
Defendant Otundo filed a motion for summary judgement that same day (DE 34).
Plaintiff filed a brief in opposition (DE 39) to which both sets of moving defendants
replied (DE 40, 41). These motions cover all of the remaining counts. 4
    For the reasons below, those motions for summary judgment are granted in
part and denied in part.
    II. Legal Standard
       Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);
Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In deciding a
motion for summary judgment, a court must construe all facts and inferences in
the light most favorable to the nonmoving party. See Boyle v. Cty. of Allegheny Pa.,
139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the burden of
establishing that no genuine issue of material fact remains. See Celotex Corp. v.
Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an issue on which the
nonmoving party bears the burden of proof ... the burden on the moving party
may be discharged by ‘showing’—that is, pointing out to the district court—that
there is an absence of evidence to support the nonmoving party’s case.” Celotex,
477 U.S. at 325.



4      Otundo moves for summary judgment on the second count, failure to intervene. In
his opposition, Plaintiff states that he does not oppose the grant of summary judgment on
that count. (Pl. Opp. at 1). Summary judgment is therefore granted.

                                            4
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 5 of 28 PageID: 792




        Once the moving party has met the threshold burden, the non-moving party
“must do more than simply show that there is some metaphysical doubt as to
material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986). The opposing party must present actual evidence that creates a
genuine issue as to a material fact for trial. Anderson, 477 U.S. at 248; see
also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which the nonmoving
party must rely to support its assertion that genuine issues of material fact exist).
In deciding a motion for summary judgment, the court’s role is not to evaluate and
decide the truth of the matter, but to determine whether there is a genuine issue
for trial. Anderson, 477 U.S. at 249. Credibility determinations are the province of
the fact finder. Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363
(3d Cir. 1992). The summary judgment standard, however, does not operate in a
vacuum. “[I]n ruling on a motion for summary judgment, the judge must view the
evidence presented through the prism of the substantive evidentiary
burden.” Anderson, 477 U.S. at 254.
    III.       Discussion
        A. Section 1983 Claims
        Plaintiff’s remaining Section 1983 claims purport to apply to Defendant
Otundo individually and the City of Jersey City through a theory of municipal
liability. 5
                 1. Governing Law
        Section 1983 does not create a substantive right but instead provides a
remedy for the violation of rights created by federal law. 42 U.S.C. § 1983;
Oklahoma City v. Tuttle, 471 U.S. 808, 816, 105 S. Ct. 2427, 2432, 85 L.Ed.2d
791 (1985). A prima facie case under § 1983 requires a plaintiff to demonstrate
that: (1) a person deprived him or her of a federal right; and (2) the person who
deprived him or her of that right acted under color of state law. Groman v. Twp. Of



5     All of Faragalla’s claims against the City are also levelled against Zacche, who is
represented by the same counsel as the City. For convenience, all references to the City
ought to be construed as references to Zacche as well.

                                             5
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 6 of 28 PageID: 793




Manalapan, 47 F.3d 628, 633 (3d Cir. 1995) (citing Gomez v. Toledo, 446 U.S. 635,
640, 100 S. Ct. 1920, 1923 (1980)).
      There is no issue as to the second element, i.e., that the defendants have
acted under color of state law; the individual defendants are a police officer and
chief of police who were acting in the course of their official duties, and the City is
a public entity. I therefore focus on the first element, i.e., the deprivation of some
right secured by the constitution. Here, the underlying deprivation is Otundo’s
alleged use of excessive force in arresting Plaintiff in violation of the Fourth
Amendment.
             2. Officer Otundo’s Liability
                      a. Applicability of the Heck Doctrine
      Otundo argues that Plaintiff’s Section 1983 claims are barred by the Heck
doctrine, because Plaintiff pled guilty to criminal offenses related to the arrest in
municipal court. (Otundo Br. at 12-13).
      In Heck v. Humphrey, the Supreme Court held that a plaintiff may not
recover damages under Section 1983 when doing so would invalidate a criminal
conviction. 512 U.S. 477, 486-87 (1994); see also Garrison v. Porch, 376 F. App’x
274, 277 (3d Cir. 2010). But criminal convictions, or guilty pleas, do not
necessarily preclude Section 1983 claims. For example, the Third Circuit has held
“that a conviction for resisting arrest does not necessarily preclude an arrestee for
recovering damages on a Section 1983 excessive force claim.” Garrison, 376 F.
App’x at 277 (citing Nelson v. Jashurek, 109 F. 3d 142, 145-46 (3d Cir. 1997)). The
reasoning is that an officer might still have used an unreasonable amount of force
in subduing a resisting arrestee. Id. Such a conclusion would not necessarily
invalidate the underlying conviction.
      Otundo relies primarily on Bustamante v. Borough of Paramus, 994 A. 2d
573, 584-586 (N.J. Super. Ct. App. Div. 2010). That case surveyed the
applicability of the Heck doctrine, concluding that a Section 1983 excessive force
claim was not always precluded by a guilty plea for resisting arrest. Id. at 586. The
court still found, however, that it did preclude the plaintiff’s claim in that


                                           6
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 7 of 28 PageID: 794




instance. In pleading guilty, the plaintiff “forfeited any claim that defendants used
excessive force in effecting his arrest.” Id. at 585. This conclusion was based on
the elements of a plea for resisting arrest, which implied, to the court, that the
plaintiff was admitting the officers made a lawful arrest.
      Otundo’s argument seems to be that because he arrested Faragalla for
conduct that Faragalla ultimately pled guilty to, his actions must have been
lawful. (Otundo Reply Br. at 5). The Section 1983 claims, he argues, amount to a
finding that Otundo’s actions were unlawful, which would be prohibited by the
Heck doctrine. That is too broad a principle. Faragalla raises an excessive force
claim against Otundo. For example, the existence of probable cause to arrest a
suspect does not preclude the possibility that the officers used excessive force in
doing so. So even a lawful arrest may involve excessive force for Section 1983
purposes.
      This case does not, however, require a detailed analysis of whether an
excessive force claim would invalidate an element of a criminal conviction. For the
Heck doctrine to apply, a criminal conviction would have to be at risk of being
invalidated by a civil action. The record here does not reflect any such criminal
conviction. It is unclear from the record what Faragalla pled guilty to. While he
was charged with resisting arrest and assaulting an officer, there is no evidence
that he pled guilty to that offense. At most, Faragalla admits in his deposition that
he pled guilty to something, probably to a motor vehicle offense, but could not
remember which offense specifically. Faragalla Dep. 106:22-24; 139:12-14. These
vague references in the deposition are the only evidence Otundo points to
regarding criminal convictions. 6


6       In his reply brief, Otundo draws the Court’s attention to a statement in Plaintiff’s
opposition brief: “Plaintiff was charged with Resisting Arrest, Assaulting an Officer and
motor vehicle summonses, all of which were resolved by Plaintiff pleading guilty in
municipal court.” (Pl. Opp. at 5). Otundo seems to take this to mean that Plaintiff admits
he pled guilty to all of those charges. First, statements in a brief are not evidence. Second,
taking inferences in the Plaintiff’s favor, this admittedly ambiguous sentence could
instead mean that the charges were all resolved by Faragalla’s plea, not that he pled
guilty to all. That interpretation is more likely to be true, considering that only a few
sentences later Plaintiff argues that he was not resisting arrest. (Pl. Opp. at 6). Further,
                                              7
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 8 of 28 PageID: 795




       Without knowing what criminal convictions exist, or what admissions were
made in connection with the convictions, it cannot be concluded at this stage that
a criminal conviction would be invalidated by Section 1983 damages. The Heck
doctrine accordingly has not been implicated. Summary judgment will not be
granted on that basis.
                        b. Excessive Force
       An excessive force claim is analyzed under the Fourth Amendment’s
reasonableness standard. See Graham v. Connor, 490 U.S. 386, 395 (1989). “[T]o
state a claim for excessive force as an unreasonable seizure under the Fourth
Amendment, a plaintiff must show that a ‘seizure’ occurred and that it was
unreasonable.” Abraham v. Raso, 183 F.3d 279, 288 (3d Cir. 1999) (citation
omitted). “The use of excessive force is itself an unlawful ‘seizure’ under the
Fourth Amendment.” See Couden v. Duffy, 446 F.3d 483, 496 (3d Cir. 2006)
(citations omitted). The relevant inquiry is “whether the officer’s actions are
‘objectively reasonable in light of the facts and circumstances confronting them,
without regard to their underlying intent or motivation.” Graham, 490 U.S. at 397
(citations omitted).
       The Third Circuit has enumerated some relevant considerations:
       In deciding whether challenged conduct constitutes excessive force, a
       court must determine the objective ‘reasonableness’ of the challenge
       conduct, considering “the severity of the crime at issue, whether the
       suspect poses an immediate threat to the safety of the officer or
       others, and whether he is actively resisting arrest or attempting to
       evade arrest by flight.”

       Carswell, 381 F.3d at 240 (quoting Graham, 490 U.S. at 396, 109
       S.Ct. 1865). Other factors include “the duration of the [officer’s]
       action, whether the action takes place in the context of effecting an
       arrest, the possibility that the suspect may be armed, and the number
       of persons with whom the police officers must contend at one time.”
       Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir. 1997). In evaluating
       reasonableness, the court must take into consideration the fact that


Plaintiff states in his deposition that he pled guilty to the motor vehicle violations.
(Faragalla Dep. 106:22-24). The fact remains that it cannot be determined at this
juncture that Faragalla pled guilty to resisting arrest or assaulting an officer.

                                               8
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 9 of 28 PageID: 796




         “police officers are often faced to make split-second judgments—in
         circumstances that are tense, uncertain, and rapidly evolving—about
         the amount of force necessary in a particular situation.” Graham, 490
         U.S. at 397, 109 S.Ct. 1865. Thus, the court should not apply “the
         20/20 vision of hindsight,” but should instead consider the
         “perspective of a reasonable officer on the scene.” Id. at 396, 109 S.Ct.
         1865.
Couden v. Duffy, 446 F.3d 483, 496-97 (3d Cir. 2006).
         Otundo argues that his actions, even when viewed in the light most
favorable to Plaintiff, were objectively reasonable under the circumstances.
Plaintiff took an illegal U-turn and “did not pay attention” to the officers’
instructions. (Otundo Brf. at 7-8). Otundo says the amount of force allegedly to
effectuate the arrest was reasonable.
         Plaintiff, on the other hand, contends that triable issues of fact exist as to
whether Otundo’s conduct was reasonable. He delineates several factors of the
analysis. As to the severity of the crime at issue, he admits that he was charged
with resisting arrest, assaulting an officer, and motor vehicle summons, all of
which were “resolved” by a guilty plea. (Pl. Opp. at 5). As to the duration of the
action, Plaintiff appears to accept Otundo’s contention that “it took approximately
one minute to arrest Plaintiff” and that it took “a few seconds” to get Plaintiff’s
hands behind his back and apply handcuffs. (Id.). As to the number of persons the
officers must contend with, Plaintiff explains he was the only person involved.
(Id.).
         As to whether the plaintiff posed any threat to the safety of the officers or
may have been armed, Faragalla argues that he posed no threat, and never yelled,
cursed, made any threatening statement, or tried to punch anyone. Nor was he
actively resisting arrest: “Plaintiff was not resisting arrest or trying to flee. As is
evident in the testimony of Plaintiff, he never had a chance to resist arrest.” (Pl.
Opp. at 6).
         Plaintiff explains the use of force as follows:
         After asking Defendant Otundo to issue him a ticket and let him go so
         he could pick up his client, Defendant Otundo asked Plaintiff “who
         the [expletive] do you think you are?” told him that he was under
         arrest, grabbed him out of the car by his right shoulder and threw
                                              9
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 10 of 28 PageID: 797




       him to the ground. Plaintiff’s right shoulder hit the sidewalk when
       Defendant Otundo threw him to the ground and Defendant Otundo
       pulled on Plaintiff’s arms when he handcuffed him. 7

 (Pl. Opp. at 6).

       Otundo seems to argue that because Plaintiff “spoke loudly enough in
 voicing his complaints through his window that Officer Otundo could hear
 him several feet away from the back of the vehicle” and “while the officers
 were talking to him he did not pay attention” Otundo was entitled to use
 physical force. (Otundo Br. at 8-9). 8 For Otundo, the fact that he did not use
 a weapon or continue to use force against Faragalla after he had been
 subdued makes his actions objectively reasonable.
       Altogether, Otundo contends that he was (or rather would have been)
 justified in pulling Plaintiff from his vehicle, throwing him to the ground,
 and handcuffing him, all in response to a routine traffic violation. Otundo
 argues that his use of force was limited and appropriate. He is correct that
 the use of force was limited and did not continue beyond handcuffing, but
 there does not appear to be a reason why, crediting Faragalla’s account, he
 used any force at all. There is no indication, from Faragalla’s account, that
 Otundo was in any danger or that Plaintiff was refusing to cooperate.

 7      This version of events, however, is somewhat inconsistent with Plaintiff’s own
 deposition testimony. According to Plaintiff’s deposition, after he asked Officer Otundo if
 he was going to be given a ticket, Otundo replied that Plaintiff was under arrest.
 (Faragalla Dep. 80:6-16). Then, Faragalla opened the door to his car and stepped out.
 (Faragalla Dep. 81:4-6). While he was exiting the car, Otundo grabbed him and punched
 him in the chest. (81:7-82:4). Then he pushed Plaintiff back into the car before throwing
 him to the ground. (82:16-25). After that, Plaintiff felt himself being kicked, but could not
 see who was kicking him. (82:7-10). While Plaintiff was on the ground, Otundo grabbed
 his right hand to handcuff him, all the while Plaintiff was protesting that he had surgery
 on his shoulder and was injured. (88:4-18). Otundo continued to kick him. (88:19-89:6).
 Nevertheless, for purposes of this summary judgment motion, I will consider Plaintiff’s
 version of events as explicated in the statement of material facts submitted alongside his
 opposition brief.
 8      Otundo also argues that he “had an objectively reasonable basis to arrest the
 Plaintiff for his illegal, criminal conduct.” (Otundo Br. at 8). He does not, however, offer
 any authority for that claim. In any event, even if Otundo was entitled to arrest Faragalla,
 he was not entitled to effectuate that arrest using excessive force.

                                              10
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 11 of 28 PageID: 798




       I will now analyze the Graham factors. The first Graham factor is the
 severity of the crime. Here, the crime was an illegal U-turn—a minor traffic
 offense. True, Faragalla was charged with the crime of assaulting an officer
 and resisting arrest, but, as discussed above, there is no evidence he was
 convicted of those crimes. (And it begs the disputed factual question of why
 and how an illegal U-turn gave rise to an arrest scenario at all.) A
 reasonable jury could still find that this factor weighs in favor of Faragalla.
       As to the second Graham factor—whether Faragalla posed an
 immediate threat to the officers—in Faragalla’s version of events, he was
 sitting inside his car without any weapons when the use of force began.
 Otundo asked him to step out of the car and then immediately started to
 forcibly subdue him. (Faragalla Dep. 81:1-18; 128:2-21). A reasonable jury
 could conclude that this factor weighs in Faragalla’s favor.
       The third Graham factor—whether Faragalla was actively resisting
 arrest or attempting to evade arrest by flight. Taking Plaintiff’s version, he
 was not resisting arrest, and the use of force began immediately after he
 complied with Otundo’s instruction to get out of his vehicle. A reasonable
 jury could find that this factor weighs in Faragalla’s favor.
       Viewing the facts in the light most favorable to Plaintiff, Otundo used
 a significant amount of force against an unarmed individual sitting in his
 car, not presenting a danger, and cooperating while being charged with a
 minor traffic offense. Supported by multiple officers against a single
 individual, he tackled Faragalla to the ground and applied handcuffs. A
 reasonable jury might or might not conclude that his use of force under
 these circumstances was excessive. Summary judgment on the excessive
 force claim is therefore denied.
                       c. Qualified Immunity
       Otundo also argues that he is entitled to qualified immunity. “The doctrine
 of qualified immunity protects government officials ‘from liability for civil damages
 insofar as their conduct does not violate clearly established statutory or
 constitutional rights of which a reasonable person would have known.’” Pearson v.
                                           11
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 12 of 28 PageID: 799




 Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
 818 (1982)). When properly applied, qualified immunity protects “all but the
 plainly incompetent or those who knowingly violate the law.” Medley v. Briggs, 475
 U.S. 335, 341 (1986). To overcome qualified immunity, a plaintiff must plead facts
 sufficient to show that: (1) the official violated a statutory or constitutional right;
 and (2) “the right at issue was ‘clearly established’ at the time of defendant’s
 alleged misconduct.” Pearson, 555 U.S. at 232; Mammaro v. New Jersey Div. of
 Child Prot. & Permanency, 814 F.3d 164, 168-69 (3d Cir. 2016). A right is clearly
 established if it is “sufficiently clear that every reasonable official would have
 understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct.
 305, 308 (2015) (internal quotation marks and citation omitted). The burden of
 proving the affirmative defense of qualified immunity rests on the party seeking to
 invoke it. See Thomas v. Independence Twp., 463 F.3d 285, 292 (3d Cir. 2006).
       Having determined that a reasonable jury could conclude that the officer’s
 conduct was not “objectively reasonable,” I turn to whether it was “clearly
 established” that pulling Faragalla out of the car and tackling him to the ground
 to handcuff him in the course of ticketing him for a traffic violation violated the
 Fourth Amendment.
       With respect to the second step of a qualified immunity analysis, this Court
 must “identify the right at issue and determine if that right was clearly established
 at the time of the officer’s action.” Estep v. Mackey, 639 F. App’x 870, 873 (3d Cir.
 2016). A right is clearly established where, at the time of the challenged conduct,
 the contours of the right are “sufficiently clear ‘that every reasonable official would
 [have understood] that what he is doing violates that right.’” Reichle v. Howards,
 566 U.S. 658, 664 (2012) (alteration in original) (quoting Ashcroft v. al–Kidd, 563
 U.S. 731, 741 (2011)). In other words, “[t]he relevant, dispositive inquiry in
 determining whether a right is clearly established is whether it would be clear to a
 reasonable officer that his conduct was unlawful in the situation he confronted.”
 Saucier v. Katz, 533 U.S. 194, 202 (2001).




                                            12
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 13 of 28 PageID: 800




       While a case directly on point is not required, “there must be sufficient
 precedent at the time of action, factually similar to the plaintiff’s allegations, to
 put defendant on notice that his or her conduct is constitutionally
 prohibited.” McLaughlin v. Watson, 271 F.3d 566, 572 (3d Cir. 2001). “Such
 precedent must come either from the Supreme Court or a ‘robust consensus of
 cases of persuasive authority in the Court of Appeals.’” In Re: J & S Properties,
 LLC, No. 16–3366, 2017 WL 4294065, at *4 (3d Cir. Sept. 28,
 2017) (quoting Mammaro, 814 F.3d 169).
       In determining whether a constitutional right has been clearly established,
 the Court must “define the right allegedly violated at the appropriate level of
 specificity.” Sharp, 669 F.3d 144, 159 (3d Cir. 2012) (citation omitted). Both the
 Supreme Court and the Third Circuit have repeatedly instructed courts “not to
 define clearly established law at a high level of generality.” al–Kidd, 563 U.S. at
 742 (citations omitted). “Rather, the right at issue must be framed ‘in a more
 particularized, and hence more relevant, sense, in light of the case’s specific
 context, not as a broad general proposition.’” Mackey, 639 F. App’x at
 873 (quoting Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 638 (3d Cir.
 2015)). Within the context of excessive force claims specifically, both the Supreme
 Court and Third Circuit have emphasized the importance of defining with
 particularity the clearly established law. See White v. Pauly, 137 S. Ct. 548, 552
 (2017); Santini v. Fuentes, 795 F.3d 410, 417 (3d Cir. 2015) (observing that the
 qualified immunity analysis “has more particularized requirements in an excessive
 force case”).
       I define the allegedly violated right as follows: Faragalla had the right not to
 be pulled from his car, tackled to the ground, and handcuffed during a routine
 traffic stop during which he was fully cooperative and the officer had no reason to
 suspect he was dangerous.
       That right was clearly established at the time of the incident. The Third
 Circuit held in Pratt v. Port Authority of New York and New Jersey that force was
 excessive where the plaintiff “did not resist [the police officer] in any way, was


                                            13
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 14 of 28 PageID: 801




 unarmed, and had committed, if anything, a relatively minor offense, yet [the
 officer] tackled him, face-first, onto the ground, twisting his neck on the way
 down, and causing him serious and permanent spinal injuries.” 563 F. App’x 132,
 135 (3d Cir. 2014). While Faragalla’s injuries were not as significant as those of
 that plaintiff, the lead up to the tackling followed a similar pattern.
       The Third Circuit also found excessive force when police officers, seeking to
 arrest a plaintiff pursuant to a warrant for a non-violent offense, dragged him out
 of his bed, pointed guns at him, and violently slammed him against a wall. Ansell
 v. Ross Twp., Penn., 419 F. App’x 209, 213 (3d Cir. 2011).
       Courts in other circuits have echoed the Third Circuit in holding that
 tackling unarmed and non-dangerous suspects constitutes excessive force.
 Crawford v. Geiger, 656 F. App’x 190, 204 (6th Cir. 2016) (holding more broadly
 that “‘the right to be free from physical force when one is not resisting the police’
 was clearly established”) (quoting Wyson v. City of Heath, 260 F. App’x 848, 856
 (6th Cir. 2008)); Aguilar v. Robertson, 512 F. App’x 444, 450 (5th Cir. 2013) (“All
 reasonable officers would have known in the circumstances of someone completely
 stopped on a motorcycle for speeding, who was not resisting arrest, who had
 neither committed nor threatened any crime besides the speeding, that tackling
 the rider and forcing him to the ground would violate a constitutional right.”).
 Malory v. Whiting, 489 F. App’x 78, 86 (6th Cir. 2012) (holding that an “obvious
 legal norm prohibited [police officers] from tackling a suspect who made only a
 mild show of resistance, pressing his head into the ground, and punching him.”);
 Raiche v. Pietroski, 623 F. 3d 30, 39 (1st Cir. 2010) (holding that “tackling a
 person [on a motorcycle] who has already stopped in response to the officer’s
 command to stop and who presents no indications of dangerousness” would be a
 “major departure from reasonable behavior” under the Graham factors).
       These cases all demonstrate that the use of significant force, such as
 tackling, is unreasonable as applied to cooperative, non-resisting individuals who
 are not suspected of a serious crime or present danger. Indeed, The Third Circuit
 has recently held that a very similar right was clearly established at the time, even


                                           14
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 15 of 28 PageID: 802




 for individuals who are uncooperative. See El v. City of Pittsburgh, __ F. 3d __, No.
 18-2856, 2020 WL 5541155 (3d Cir. 2020) In El, the court determined that a
 consensus existed that an “unarmed, uncooperative citizen[] who [was] not
 suspected of serious crimes” had the right “not to be taken to the ground during
 an investigatory stop when he stands up and takes one or two small steps towards
 a police officer who is standing a few feet away.” Id. at *8.
          Unlike the plaintiff in El, Faragalla was not uncooperative 9. If a reasonable
 officer ought to have known that an uncooperative citizen in a similar situation
 has the right not to be tackled to the ground, it follows a fortiori that a reasonable
 officer ought to have known a cooperative citizen has that same right. Because
 Faragalla’s right was clearly established at the time of the incident, Otundo is not
 entitled to qualified immunity, and summary judgment will not be granted on that
 basis.
           3. Municipal Liability
          Plaintiff’s Section 1983 claims are also asserted against the City
 Defendants. Municipalities and local governments cannot be held liable under
 Section 1983 on a respondeat superior theory, but may be held liable for a
 constitutional injury that resulted from a policy or custom the local government
 body has adopted. See Monell v. Dep’t of Soc. Servs. Of City of New York, 436 U.S.
 658, 691, 98 S. Ct. 2018, 2036 (1978) (“Congress did not intend municipalities to
 be held liable unless action pursuant to official municipal policy of some nature
 caused a constitutional tort.”); see also Beck v. City of Pittsburgh, 89 F.3d 966,
 971 (3d Cir. 1996). The “official policy” requirement in Monell “was intended to
 distinguish acts of the municipality from acts of employees of the municipality,
 and thereby make clear that municipal liability is limited to action for which the
 municipality is actually responsible”—acts, in other words, which municipality
 “has officially sanctioned or ordered.” Pembaur v. City of Cincinnati, 475 U.S. 469,
 479–80, 106 S. Ct. 1292, 1298 (1986) (emphasis in original).


 9     I am viewing the facts in Faragalla’s favor, as is required at this stage. A jury, of
 course, could ultimately conclude that Faragalla was uncooperative, or even combative.

                                              15
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 16 of 28 PageID: 803




       In order to establish a prima facie case for Monell liability, the Plaintiff must
 “(i) demonstrate the existence of an unlawful policy or custom; (ii) that resulted in
 a deprivation of the rights, privileges, or immunities secured by the Constitution
 or laws of the United States; and (iii) that the policy or custom was the proximate
 cause of the alleged deprivation.” Maldonado v. City of Passaic Bd. Of Educ., No.
 CV1712245ESJAD, 2020 WL 289649, at *7 (D.N.J. Jan. 21, 2020) (citing Bielevicz
 v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). A government policy is made when
 a “decisionmaker possess[ing] final authority to establish municipal policy with
 respect to the action’ issues an official proclamation, policy, or edict.” Beck v. City
 of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (quoting Bielevicz, 915 F.2d 845,
 850 (3d Cir. 1990)). In contrast, “a course of conduct is considered to be a
 ‘custom’ when, though not authorized by law, ‘such practices of state officials [are]
 so permanent and well-settled’ as to virtually constitute law.” Id.
       Plaintiff asserts Monell liability for the City in Count 3 (Section 1983 Jersey
 City Supervisory Liability) and Count 4 (Section 1983 Jersey City Unlawful Policy,
 Custom, Practice[,] Inadequate Training). These counts appear to correspond to
 two recognized theories of Monell liability: (1) unconstitutional policies and
 customs, and (2) inadequate training of employees.
                               a. Unconstitutional Policies and Customs
       The City Defendants argue that Plaintiff has failed to bring forth evidence of
 any existing policies or customs that could be linked to Otundo’s use of excessive
 force. (JC Br. at 18). Plaintiff relies on the fact that the City did not follow
 guidelines promulgated by the New Jersey Attorney General’s office regarding
 internal affairs investigations (the “Guidelines”). This failure, Plaintiff argues,
 constituted a custom tolerating the use of excessive force.
       Faragalla claims that despite the City’s stated policy that civil complaints
 trigger internal affairs investigations, the department failed to actually conduct
 interviews, revealing that the policies are a sham. He cites to Beck v. City of
 Pittsburgh, 89 F. 3d 966 (3d Cir. 1996). In that case, the Third Circuit held that
 the existence of policies to prevent wrongdoing is not enough when there is


                                            16
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 17 of 28 PageID: 804




 evidence that the policies are a mere façade. Id. at 974. There, the police
 department did not formally track complaints against individual officers. Id. at
 969. Prior complaints of excessive force had no bearing on pending investigations;
 indeed, the plaintiff introduced evidence of four previous excessive force
 complaints against one of the officers in question. Id. at 969-970. The Third
 Circuit required that investigations be adequate to protect civilians from excessive
 force, whereas the police department’s policies in that case served only to “curtail
 disciplinary action.” Id. “A jury readily could have found the Office of Professional
 Standards was nothing more than a façade to cover the violent behavioral patterns
 of police officers under investigation, to protect them from disciplinary action, and
 thereby perpetuate the City’s custom of acquiescing in the excessive use of force
 by its police officers.” Id.
        Plaintiff also cites a discussion of the adequacy of investigative procedures
 in Monaco v. Camden. There, the plaintiff argued that the police department did
 not properly investigate his excessive force complaint. No. 04-cv-408423, 2008 WL
 408423 (D.N.J. Feb. 13, 2008). Despite the police department’s awareness of
 plaintiff’s allegations shortly after the incident occurred, it did not investigate until
 almost three years later. Id. at *13. When the investigation did occur, the internal
 affairs detective only asked for the officers involved to write a report of their
 account of the events. Id. at *14. The reports yielded ambiguous results. Still, the
 detective did not follow up with the officers or plaintiff, simply concluding that
 plaintiff’s allegations were “not sustained.” Id.
        The record in Monaco reflected further evidence that this kind of
 investigation was typical and reflected the police department’s policy. The
 detective’s “exclusive reliance upon the contents of the officers’ reports, and her
 decision not to seek to resolve the ambiguity of the information gleaned in the
 investigations, was not an accidental oversight in this particular case, but was,
 instead, as she testified, ‘the way that we do it.’” Id. From this, the court found as
 follows:

        “[A] reasonable jury could find, based on the evidence in the record,
        that it was the ‘well settled’ custom of the City and the Police
                                            17
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 18 of 28 PageID: 805




       Department not only to fail to conduct timely investigations into
       allegations of excessive force, but that when such investigations were
       ultimately performed, they were directed less toward detecting and
       correcting misconduct than toward shoring up the Department’s and
       the officer’s defenses. A jury could reasonably find that such
       inattention to the question of whether police misconduct actually
       occurred was ‘so likely to result in the violation of constitutional
       rights’ as to evidence the City’s deliberate indifference to its officers’
       use of excessive force. There is, moreover, a strong ‘connection
       between the … [allegedly inadequate policy identified] and the specific
       constitutional violation’ Plaintiff alleges took place.”
 Id. (citation omitted) (alteration in original) (quoting Board of County Com’rs
 of Bryan County, Okl. V. Brown, 520 U.S. 397, 412 (1997).

       Faragalla has not demonstrated such a pattern here. To begin with,
 failure to adhere to the Guidelines, even a routine failure, does not
 necessarily equate to an unconstitutional policy or custom. But in any
 event, Faragalla has not provided a sufficient basis for an inference that the
 City Defendants did in fact routinely fail to adhere to the Guidelines. He
 points to only two items of record evidence: (1) that Otundo stated he was
 not interviewed by internal affairs in connection with Plaintiff’s complaint 10
 and (2) that a subsequent excessive force complaint was filed against
 Otundo a year later.
       Those two facts are not enough to allow an inference that there is a well-
 settled policy of indifference to the Guidelines, or more broadly to complaints of
 excessive force. Faragalla has only shown, at best, that the City Defendants failed
 to interview the officer involved in this one instance. Accepting the somewhat

 10    Plaintiff does not cite to the record for this proposition, but it appears to come from
 Defendant Otundo’s interrogatory answer:
       Q: Please state whether you were ever questioned by any police supervisors
       conducting any Internal Affairs and/or Administrative investigation pertaining to
       Plaintiff’s arrest.
       A: Objection. This interrogatory is overbroad, ambiguous and unduly burdensome.
       Notwithstanding said objection, and without waiver thereof, Defendant submitted a
       written report, and is without knowledge regarding any internal affairs
       investigation.
 DE 39-1 at 24.

                                              18
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 19 of 28 PageID: 806




 problematic theory that the subsequent complaint is evidence that the police
 department did not take Plaintiff’s complaint against Otundo seriously enough,
 there is no indication that the City Defendants did not investigate that subsequent
 complaint. Nor is there evidence that the police department regularly minimizes
 the effectiveness of its internal affairs review process. To establish a custom, there
 must be a “course of conduct.” Jiminez v. All American Rathskeller, Inc., 503 F. 3d
 247, 250 (3d Cir. 2007). An isolated example is not a course of conduct.
       Faragalla has not demonstrated anything close to the pervasive misconduct
 demonstrated by the record in Beck and Monaco. Those cases both reflected
 multiple examples of misconduct by the police department defendants and a
 consistent pattern of failing to properly investigate excessive force complaints.
 Faragalla has not provided evidence of such a pattern here. The evidence in the
 record is therefore insufficient to raise a triable dispute of fact as to whether the
 City Defendants engaged in a policy or custom of ignoring excessive force
 complaints that led to the deprivation of Faragalla’s constitutional rights.
 Accordingly, summary judgment is granted in favor of the City Defendants as to
 this theory.
                              b. Inadequate Training
    Inadequate police training may serve as the basis for municipal liability under
 Section 1983, but only where the failure to train “amounts to deliberate
 indifference to the rights of persons with whom the police come into contact.” City
 of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). The deliberate indifference
 standard is a demanding one, “requiring proof that a municipal actor disregarded
 a known or obvious consequence of his action.” Connick v. Thompson, 563 U.S.
 51, 131 (2011).
    To establish a claim of municipal liability under a failure-to-train theory, the
 plaintiff must show that the deficient training of officers is closely related to the
 injury he ultimately suffered. City of Canton, 489 U.S. at 391. The focus of this
 inquiry “must be on the adequacy of the training program in relation to the tasks
 the particular officers must perform.” Id. at 390. Thus the flaw must be in the


                                           19
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 20 of 28 PageID: 807




 training program itself; isolated errors in its execution will not suffice. Liability will
 not arise merely because an otherwise acceptable training program has been
 negligently administered. Id. at 391. Nor will liability arise on the tautological
 grounds that the injury in question would not have occurred if officers had been
 trained to avoid that particular injury; such a claim “could be made about almost
 any encounter resulting in injury.” Id. at 391. Additionally, the plaintiff must show
 that the failure to train “reflects a deliberate or conscious choice” by the
 municipality. Id. at 389. In short, the plaintiff's task here is two-fold: he must
 show that the City’s training program was insufficient, and that the insufficiency
 resulted from an intentional decision by the City.
    Plaintiff does not point to any evidence about the City’s police training
 program. After reciting the elements of a claim based on a failure to train theory,
 he states that “Plaintiff’s case and the subsequent Sanders excessive force lawsuit
 filed against Defendant Otundo resulting in no disciplinary action or retraining
 show that Defendants Jersey City, Chief of Police Zacche and other supervisors
 are aware of Defendant’s ‘unfitness, incompetence’ and ‘dangerous attributes.’”
 (Pl. Opp. at 16-17). Plaintiff presents no facts about the training program or its
 flaws. Nor does he present evidence that any failure to train on the subject of
 excessive force was an intentional decision by the police department. His
 conclusory denunciation is insufficient to create an issue of fact.
    Accordingly, summary judgment is granted in favor of the City Defendants as
 to the inadequate training theory of liability.
       B. NJCRA Claim
       In Count 7, Faragalla brings a claim that Otundo violated the New Jersey
 Civil Rights Act (“NJCRA”) by using excessive force against him.
       The NJCRA, N.J. Stat. Ann. § 10:6-2(c), provides that “[a]ny person who has
 been deprived of any substantive rights, privileges or immunities secured by the
 Constitution or laws of this State by a person acting under color of law, may bring
 a civil action for damages.”
       The New Jersey State Legislature, when it enacted the NJCRA, intended it to
 parallel 42 U.S.C. § 1983, and sought to incorporate existing § 1983
                                            20
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 21 of 28 PageID: 808




 jurisprudence. Perez v. Zagami, 218 N.J. 502, 515, 94 A. 3d 869 (2014); see also
 Ramos v. Flowers, 429 N.J. Super. 13, 23, 56 A. 3d 869 (App. Div. 2012) (stating
 that NJCRA was “modeled on the federal civil rights law which provides for a civil
 action for deprivation of civil rights.” (citations omitted)); Ingram v. Twp. of
 Deptford, 911 F. Supp. 2d 289, 298 (D.N.J. 2012); Trafton v. City of Woodbury,
 799 F. Supp. 2d 417, 443 (D.N.J. 2011). Thus, the NJCRA is construed nearly
 identically to Section 1983.
       Otundo argues that the NJCRA claim must be dismissed because he is
 protected by qualified immunity. Because, as discussed above, Otundo is not
 entitled to qualified immunity under Section 1983, summary judgment as to the
 NJCRA claim is denied as well.
       C. State Law Claims
       Plaintiff also brings claims of assault and battery (Count 8) and negligence
 (Count 9). These claims are brought against Otundo directly and against the City
 Defendants through a theory of respondeat superior. Defendants argue that they
 are not liable for these torts, and that damages for pain and suffering are barred
 by the New Jersey Tort Claims Act.
              1. Damages for Pain and Suffering
       The New Jersey Tort Claims Act, N.J. Stat. Ann. § 59:1-1, et seq. limits a
 plaintiff’s ability to recover from public entities and employees. N.J. Stat. Ann.
 59:9-2(d) provides that “[n]o damages shall be awarded against a public entity or
 public employee for pain and suffering resulting from any injury; provided,
 however, that this limitation on the recovery of damages for pain and suffering
 shall not apply in cases of permanent loss of a bodily function, permanent
 disfigurement or dismemberment where the medical treatment expenses are in
 excess of $3,600.00.”
       Defendants each argue that Plaintiff has provided no evidence that his
 injuries resulted in permanent loss of bodily function. 11 Plaintiff argues that he

 11    Defendants also argue throughout that Plaintiff’s injuries do not arise from his
 encounter with Officer Otundo, but are instead a result of multiple other car accidents.
 Both of his treating physicians, however, concluded “within a reasonable degree of
                                             21
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 22 of 28 PageID: 809




 has, relying on the opinion evidence of two treating physicians that his shoulder
 injury is permanent in nature.
       New Jersey courts have provided guidance in interpreting the statutory
 prohibition against pain and suffering damages. In Brooks v. Odom, the New
 Jersey Supreme Court examined the legislative intent of the statute and
 concluded that the plaintiff, who suffered from permanent limitations of motion in
 her neck and back, had not sustained permanent loss of bodily function within
 the meaning of the statute. 150 N.J. 395, 406, 696 A. 2d 619 (1997). The court
 relied in part on the fact that, despite her permanent injuries, she could still
 “function both in her employment and as a homemaker.” Id.
       The court expanded on this holding in Gilhooley v. County of Union, reading
 Brooks as requiring that the objective evidence must show a permanent loss of
 bodily function that is also “substantial.” 164 N.J. 533, 541, 753 A. 2d 1137
 (2000). Critically, the court held that not every objectively permanent injury is
 necessarily “substantial.” Id.
       This substantiality prong was again at issue in Kahrar v. Borough of
 Wallington. 171 N.J. 3, 791 A. 2d 197 (2002). There, although the plaintiff was
 able to return to work after surgery, her range of motion in her shoulder was
 permanently reduced by 40%. This significant injury, which required open surgery
 and implicated the essential functioning of the arm, qualified as substantial. Id. at
 15-16. The court also expressly denied that Brooks invented a per se rule that
 recovery is barred where the plaintiff can still “function reasonably well at work
 and at home, irrespective of the nature or degree of permanent impairment.” Id. at
 14.
       In interpreting this guidance, some New Jersey courts have sought to
 compare the severity of a plaintiff’s injury to that of the plaintiffs in the above

 medical probability” that his injuries were causally related to the arrest. (PSSMF ¶¶ 18,
 21). Causation is ultimately a factual question for the jury, and at this stage, I make the
 inference in Plaintiff’s favor that the injuries he complains of were in fact caused by his
 encounter with the police. See Verdi, 2012 WL 5041169, at *7 (holding that it was error
 for the trial court to resolve the question of whether a subsequent fall was the cause of
 plaintiff’s injuries at the summary judgment stage).

                                              22
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 23 of 28 PageID: 810




 cases. See, e.g., Verdi v. Borough of Hopatcong, No. A-2439-11T1, 2012 WL
 5041169, at *7 (N.J. Super. Ct. App. Div. Oct. 19, 2012) (“Plaintiff’s persisting arm
 injury in this case is sufficiently comparable to the arm injury in Kahrar to be
 presented to a jury.”); Heenan v. Greene, 809 A. 2d 836, 840 (N.J. Super. Ct. App.
 Div. 2002). In Heenan, for example, the court was faced with a plaintiff who had
 suffered a permanent spine injury. 809 A. 2d at 836. Nevertheless, the court
 concluded that the plaintiff had not sustained as substantial an injury as the
 plaintiffs in Gilhooley and Kahrar. 12 Id. at 840. The plaintiffs in those cases, the
 court reasoned, had “sustained injuries that would have rendered an extremity
 useless without significant surgical intervention.” Id. The plaintiff in Heenan, on
 the other hand, experienced “some restriction of movement” but was still able to
 play sports, perform household chores “to some extent” and continue in her
 employment. Id. Her injuries, therefore, were more analogous to those of the
 plaintiff in Brooks, which were adjudged insubstantial. Id.
       Faragalla claims that his injuries meet the standard. He provides
 purportedly objective medical evidence in the form of opinions from two treating
 physicians. 13 Dr. Garfinkel diagnosed him with a torn labrum and torn rotator
 cuff in his right shoulder and concluded “within a reasonable degree of medical
 probability” that the injuries were permanent in nature. (PSSMF ¶¶ 17, 18). Dr.
 Eid described limited cervical and lumbar range of motion, an L5-S1 herniation,
 and an exacerbation of a prior L4-5 disc bulge. He, too, concluded “within a
 reasonable degree of medical probability” that these injuries were permanent in
 nature. (PSSMF ¶¶ 20, 21).
       Faragalla points to these two opinions, both concluding the injuries are
 “permanent,” as evidence that his injuries meet the statutory standard. This
 showing is insufficient to meet the statutory standard. Gilhooley expressly held

 12    The court also compared the plaintiff’s injury to that of the plaintiff in another
 Appellate Division case, Gerber v. Springfield Bd. of Educ., 328 N.J. Super. 24, 744 A. 2d
 670 (App. Div. 2000).
 13     The City Defendants also argue that these physician opinions violate the net
 opinion rule and cannot be considered by the Court. Because I find that there is
 insufficient evidence even including the physician’s opinions, I do not reach that issue.

                                             23
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 24 of 28 PageID: 811




 that mere permanence is not enough. The permanent injuries must also be
 substantial. Faragalla does not provide any evidence that his injuries are
 substantial within the meaning of the statute.
       On the contrary, although Plaintiff does not specifically reference any
 evidence other than his physicians’ opinions, the record reflects that his injuries
 are of a similar nature as those of the plaintiffs in Heenan and Brooks. He missed
 several days of work to receive medical treatment. (Faragalla Dep. 62:3-11). While
 he previously used his right arm and shoulder to lift heavy luggage into his cab,
 he was subsequently forced to use his left arm and shoulder. (Id. 15-19). He also
 works fewer hours and takes breaks while driving. (Id. 65:1-15). He did ultimately
 receive surgery on his right shoulder in May of 2018. (Id. 54:4-6). The surgery,
 however, occurred almost two years after the incident with Officer Otundo and
 was only intended to ease pain, rather than rehabilitate an otherwise useless
 extremity. (Id. 53:23-54:3). And certain of his injuries and work difficulties are
 admittedly related to other, separate injuries, such as a left shoulder injury. (Id.
 62:15-22). While Plaintiff testified that he still experienced shoulder pain, he
 admitted that he no longer goes to physical therapy. (Id. 56:3-14).
       While no doubt painful and inconvenient, these injuries do not rise to the
 level of substantiality required to overcome the Tort Claims Act’s bar. They do not
 render his arms “useless” without significant surgical intervention. He is still able
 to engage in his employment to some extent. He has not been significantly limited
 in his activities nor are his injuries of the same degree as those of the plaintiff in
 Kahrar. No reasonable jury, therefore, could find that Plaintiff has suffered a
 permanent loss of bodily function that is substantial. The difficulties Plaintiff
 experiences are ultimately insufficient to warrant tort damages for pain and
 suffering. To the extent Faragalla seeks those damages, they are barred.
                2. Otundo’s Liability
       Otundo argues that Faragalla’s assault and battery claim is barred by the
 New Jersey Tort Claims Act because, as discussed supra, he has not suffered
 permanent loss of bodily function. (Otundo Br. at 12-13). Otundo, however,


                                           24
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 25 of 28 PageID: 812




 misquotes the applicable statute. N.J. Stat. Ann. § 59:9-2(d) does not prohibit
 liability in the absence of permanent loss of bodily function. It prohibits only
 damages for pain and suffering.
       Otundo then argues that the assault and battery claim should be dismissed
 because his use of force against Faragalla was reasonable, and he was permitted
 to use reasonable force. (Otundo Br. at 13). As discussed supra, Faragalla has put
 forth evidence that Otundo used excessive force. Summary judgment on the
 assault and battery claim therefore cannot be granted to Otundo.
       As for the negligence claim, Otundo argues that the Tort Claims Act
 provides immunity for police officers acting within the scope of employment.
 (Otundo Brf. at 13). 14 Faragalla responds that Otundo can be liable for negligence
 for breaching his duty of care.
       The case cited by Otundo does not support general immunity for police
 officers acting within the scope of employment. Instead, it held more narrowly that
 a public employee “instituting or prosecuting any judicial or administrative
 proceeding within the scope of his employment” is immune from liability. R.K. v.
 Y.A.L.E. Schools, Inc., 621 F. Supp. 2d 188, 200 (D.N.J. 2008) (quoting N.J. Stat.
 Ann. § 59:3-8). Public employees seeking to invoke immunity bear the burden of
 establishing that immunity. Leang v. Jersey City Bd. of Educ., 198 N.J. 557, 582,
 969 A. 2d 1097 (2009). The movant must establish that his actions were
 objectively reasonable or that he performed them with subjective good faith. Id.
 (quoting Canico v. Hurtado, 144 N.J. 361, 365, 676 A. 2d 1083 (1996)).
       Faragalla acknowledges this requirement in his opposition brief, citing N.J.
 Stat. Ann. § 59:2-10, which requires “malice, or willful misconduct” for liability.
 He then argues that the same facts showing Otundo used unreasonable and
 excessive force establish that his actions constituted malice and willful
 misconduct. (Pl. Opp. at 22). Otundo says they do not. (Otundo Reply Br. at 6).
 There exists here a genuine dispute. If a jury concluded that Otundo’s actions

 14     Otundo also seems to argue that he cannot be liable for negligence because his
 actions were objectively reasonable. That contention, however, presents issues of fact. See
 Section III.A.2, supra.

                                             25
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 26 of 28 PageID: 813




 were reasonable, an inference could be made that he used force in good faith. I
 cannot reach such a conclusion on summary judgment, however. Summary
 judgment on the negligence claim is therefore denied.
                 3. City Defendants’ Liability
       The City Defendants argue that they cannot be held vicariously liable for
 intentional torts of a public employee. (JC Br. at 22-23). They also argue that
 assault and battery is outside the scope of employment 15 and that therefore the
 City is immunized from liability. (JC Br. at 23-24).
       “A public entity is not liable for the acts or omissions of a public employee
 constituting a crime, actual fraud, actual malice, or willful misconduct.” N.J. Stat.
 Ann. § 59:2-10. Based on this statutory language, “there can be no vicarious
 liability by a public entity for intentional torts committed by its employees; that is,
 with respect to such intentional torts, the theory of respondeat superior does not
 apply.” Hoag v. Brown, 397 N.J. Super. 34, 54, 935 A. 2d 1218 (App. Div. 2007).
       The City Defendants seek to complete the syllogism by claiming that assault
 and battery is an intentional tort. That is, any finding that Otundo committed
 assault and/or battery would have to be predicated on a conclusion that he
 engaged in willful misconduct. As a suggestive, but hardly on-point, case cited by
 the City Defendants held, that is not a necessary conclusion:
       Insofar as the assault and battery claim was based upon a theory that
       Fortier acted negligently, the trial judge recognized that Kelly had
       pursued a workers' compensation claim for his alleged injuries and,

 15     The City Defendants are inconsistent in their position as to whether Otundo was
 acting within the scope of employment. In committing assault and battery, they argue he
 was acting outside of the scope of his employment, which is to “uphold the law.” (JC Br.
 at 23). Elsewhere, they argue that “Plaintiff failed to show that the conduct of Officer
 Otundo was not rightfully within his scope of employment.” (JC Br. at 21). Perhaps the
 City Defendants mean that Otundo was presumptively acting within the scope of his
 employment, but if he were found guilty of assault and battery, he necessarily could not
 have been acting within the scope of his employment.
 Ultimately, their argument that they cannot be liable if Otundo acted outside of the scope
 of employment is attached to the argument that his misconduct was willful. That is, it
 must have been outside of the scope because it was willful. The City Defendants have not
 raised, therefore, an argument that Otundo acted outside of the scope of employment
 even if the assault and battery were merely negligent.

                                             26
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 27 of 28 PageID: 814




       thus, is precluded from pursuing a common law claim against [the
       defendant] for negligence occurring in the workplace. And, to the
       extent that Fortier's alleged actions could be viewed as willful, we
       conclude that the trial judge correctly held that the County and its
       Board of Chosen Freeholders could not be held liable because N.J.S.A.
       59:2–10 immunizes public entities from suits based upon the willful
       acts and omissions of their employees.
 Kelly v. County of Monmouth, 380 N.J. Super. 552, 558, 883 A. 2d 411 (App. Div.
 2005) (citations omitted) (emphases in original).
       The worker’s compensation bar is not present here, but the Kelly holding
 opens up the possibility that not every incident of physical striking is willful
 misconduct. That being said, the facts of this case are starkly different from the
 facts of Kelly, which involved what the defendant argued was an accidental
 touching. Id. at 557.
       Faragalla does not seem to suggest anything other than an intentional tort
 or willful misconduct. See Pl. Opp. at 22 (“The acts and omissions of Defendant
 Otundo . . . constitute malice and willful misconduct.”). Although I am required to
 make reasonable inferences in favor of the non-movant at this stage, I must find
 that to the extent Plaintiff is arguing an intentional-tort theory of assault and
 battery, the City Defendants are immune from liability and summary judgment is
 granted in their favor.
       Plaintiff does raise a negligence theory. See Compl., DE 1, at 15. As to that,
 the City Defendants make no arguments. Accordingly, summary judgment will not
 be granted on the negligence claim as to the City Defendants. Counsel are directed
 to confer, however, as to whether plaintiff truly intends to press a claim that the
 officer acted negligently.




                                           27
Case 2:17-cv-03604-KM-MAH Document 42 Filed 09/30/20 Page 28 of 28 PageID: 815




    IV. Conclusion
       For the reasons set forth above, Defendants’ motions for summary judgment
 (DE 33, 34) are GRANTED as to Count 2 (Failure to Intervene), Count 3 (Section
 1983 Jersey City Supervisory Liability), and Count 5 (Section 1983 Jersey City
 Unlawful Policy, Custom, Practice, Inadequate Training). Summary judgment is
 also granted (1) in favor of the Defendants as to whether Faragalla may recover
 damages for pain and suffering on his state tort claims and (2) in favor of the City
 Defendants as to a theory of intentional assault and/or battery, but not as to
 negligence.
       The motions are otherwise DENIED.
 Dated: September 30, 2020




                                               /s/ Kevin McNulty

                                               ____________________________________

                                               HON. KEVIN MCNULTY, U.S.D.J.




                                          28
